NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0500n.06

                                           No. 09-5001
                                                                                        FILED
                                                                                     Jul 20, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


JOHN FORD, Ancillary Administrator of the )
Estate of Charles M. Jayne, Deceased,     )
                                          )
        Plaintiff-Appellant,              )
                                          )
v.                                        )          ON APPEAL FROM THE UNITED
                                          )          STATES DISTRICT COURT FOR THE
RDI/CAESARS RIVERBOAT CASINO, )                      WESTERN DISTRICT OF KENTUCKY
LLC; CAESARS RIVERBOAT CASINO, )
LLC; CAESARS INDIANA,                     )
                                          )
        Defendants-Appellees.             )



       Before: COLE and COOK, Circuit Judges; COHN, District Judge*


       PER CURIAM. Charles Jayne died in Kentucky in September 2004 when a drunk driver

struck his vehicle. Within a month of Charles’s death, an Indiana court appointed his son, Todd

Jayne, administrator of Charles’s estate. Seven months later, a Kentucky probate court appointed

John Ford as administrator of the same estate. In April 2006—eleven months after Ford’s

appointment—Ford brought a wrongful death action in Kentucky. The defendants removed, and the

district court dismissed the suit as barred by Kentucky’s one-year wrongful death statute of

limitations, see Ky. Rev. Stat. 413.180, holding that the limitations period began running when the

Indiana court appointed Todd. Ford timely appealed.

       *
       The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 09-5001
Ford v. RDI/CAESARS


       The sole issue presented by this appeal concerns whether Kentucky’s wrongful death statute

of limitations commenced when an Indiana probate court appointed an administrator of the

decedent’s estate. The district court concluded that it did, and we discern no error in that

determination.   Because our review of the record, the applicable law, and the parties’ briefs

convinces us that the district court’s memorandum opinion carefully and correctly set out the facts

and the governing law, a full opinion from this court would be duplicative and serve no

jurisprudential purpose. We therefore affirm the district court judgment dismissing the wrongful

death claim as untimely, adopting the reasoning of the district court’s December 2, 2008, opinion.

See Ford v. RDI/Caesars Riverboat Casino, LLC, No. 3:06-CV-243-H, 2008 WL 5109750 (W.D.

Ky. 2008).




                                               -2-